 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEROME A. CLAY,                                 No. 2:17-cv-749-KJM-GGH
12                      Plaintiff,
13           v.                                       ORDER
14    AT&T UMBRELLA BENEFIT PLAN
      NO. 3,
15
                        Defendant.
16

17

18          The Defendant’s unopposed Motion to extend the time to answer the Third Amended
19   Complaint shall be granted for the reasons stated in the motion. The defendant’s response will
20   now be due on or before October 23, 2018.
21          IT IS SO ORDERED.
22   Dated: October 18, 2018
23                                                /s/ Gregory G. Hollows
                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                      1
